Name: 2007/189/EC: Commission Decision of 26 March 2007 amending Decision 2006/595/EC drawing up the list of regions eligible for funding from the Structural Funds under the Convergence Objective for the period 2007 to 2013 as concerns Bulgaria and Romania (notified under document number C(2007) 1283)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  Europe;  economic policy;  regions and regional policy
 Date Published: 2007-08-24; 2007-03-28

 28.3.2007 EN Official Journal of the European Union L 87/15 COMMISSION DECISION of 26 March 2007 amending Decision 2006/595/EC drawing up the list of regions eligible for funding from the Structural Funds under the Convergence Objective for the period 2007 to 2013 as concerns Bulgaria and Romania (notified under document number C(2007) 1283) (2007/189/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1083/2006 of 11 July 2006 laying down general provisions for the European Regional Development Fund, the European Social Fund and the Cohesion Fund and repealing Regulation (EC) No 1260/1999 (1), and in particular Article 5(3) thereof, Whereas: (1) By Commission Decision 2006/595/EC (2) a list of regions eligible for funding from the Structural Funds under the Convergence Objective for the period 2007 to 2013 was established. (2) Following the accession of Bulgaria and Romania, regions in Bulgaria and Romania should be added to the list of regions benefiting from the Structural Funds under the Convergence Objective. (3) Decision 2006/595/EC should therefore be amended accordingly. (4) For reasons of clarity and legal certainty, this Decision should apply from the date of accession of Bulgaria and Romania, HAS ADOPTED THIS DECISION: Article 1 Annex I of Decision 2006/595/EC is amended as follows: (a) the following entries are inserted before the entry CZ02 StÃ ednÃ ­ Ã echy: BG31 Severozapaden BG32 Severen tsentralen BG33 Severoiztochen BG34 Yugoiztochen BG41 Yugozapaden BG42 Yuzhen tsentralen (b) the following entries are inserted after the entry PT20 RegiÃ £o AutÃ ³noma dos AÃ §ores: RO11 Nord-Vest RO12 Centru RO21 Nord-Est RO22 Sud-Est RO31 Sud-Muntenia RO32 BucureÃti-Ilfov RO41 Sud-Vest Oltenia RO42 Vest. Article 2 This Decision shall apply from 1 January 2007. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 March 2007. For the Commission Danuta HÃ BNER Member of the Commission (1) OJ L 210, 31.7.2006, p. 25. Regulation as amended by Regulation (EC) No 1989/2006 (OJ L 411, 30.12.2006, p. 6). (2) OJ L 243, 6.9.2006, p. 44.